Luke, J.
The plaintiff sued Chatham County, alleging that by reason of the negligence of the servants of the county, in the operation of an engine in duly authorized public-road building, sparks were emitted by such engine, and that the sparks so negligently emitted set fire to his house and it was burned. For the damages so occasioned a judgment was prayed.
A county is a political division of the State, and as such is not liable to suit unless there is a law which in terms or by implication so declares. See Millwood v. DeKalb County, 106 Ga. 743 (32 S. E. 577), and cases cited. From the allegations of the plaintiff’s petition (and in this instance they must be taken as true), the plaintiff has suffered serious damage; but until there is some further legislation (in the opinion of the writer, there should be some legislation which will give a remedy for just such a wrong as is pleaded here), there can be no recovery for the damages occasioned by the alleged negligence of the servants of the county. A wrong has been done to this plaintiff, for which the law provides no remedy.
Under the statutes and the precedents of the Supreme Court, it was not error to sustain a general demurrer to plaintiff’s petition.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.